Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated February 18, 2021, claims 1-20 are active in 

this application.


Information Disclosure Statement

 	The information disclosure statements filed November 19, 2020 through February 18, 2021 have 

been considered.


Claim Objections

 	Claims 4-6, 9, 11-14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	In claim 2, it is unclear whether the phrase “a portion of the plurality of memory dies” refers to parts of each of the plurality of memory dies or a number of memory dies are being selected to be refreshed.



Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiguchi et al. [US Patent Application # 20060233012].
With respect to claim 1, Sekiguchi et al. disclose an apparatus [figs. 4, 8 and 9] comprising: an interface die [120] configured to provide a refresh signal [ICAP]; and a plurality of memory dies [110-113] coupled in common to the refresh signal, wherein responsive to the refresh signal, at least one, but less than all, of the plurality of memory dies performs an auto-refresh operation [each of CS0-CS3 corresponds to a respective REF timing].
With respect to claim 3, Sekiguchi et al. disclose responsive to the refresh signal, at least one of the plurality of memory dies performs a targeted refresh operation.  See fig. 8 and the respective disclosure.  In the cited sections, Sekiguchi et al. indicate the device may be directed to auto refresh or self refresh.
With respect to claim 7, Sekiguchi et al. disclose the interface die and the plurality of memory dies are organized into a memory stack.  See fig. 4.

8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiguchi et al. [US Patent Application # 20060233012].
 	With respect to claim 8, Sekiguchi et al. disclose an apparatus [figs. 4, 8, 9] comprising: an interface [120] configured to provide an activation of a refresh signal [ICAP]; a first memory die [any one of 110-113] comprising a first memory array [MA comprises a plurality of subarrays], the first memory die configured to refresh a first number of word lines [dependent on the selection of word lines/banks] of the first memory' array responsive to the activation of the refresh signal; and a second memory die [any other one of 110-113] comprising a second memory array [MA comprises a plurality of subarrays], the second memory' die configured to refresh a second number of word lines [dependent on the selection of word lines/banks] of the second memory array responsive to the activation of the refresh signal, wherein the second number is less than the first number [fig. 8 indicates the selection of a particular bank of the chip or all banks].
	With respect to claim 10, Sekiguchi et al. disclose the interface, the first memory die and the second memory die are part of a memory stack.  See fig. 4.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiguchi et al. [US Patent Application # 20060233012].
With respect to claim 15, Sekiguchi et al. disclose a method [figs. 4, 8, and 9] comprising: receiving a refresh signal at a plurality of memory dies [ICAP common to 110-113, fig. 4]; performing at least one refresh operation in the plurality of memory dies responsive to the refresh signal [auto refresh or self refresh – fig. 8], wherein the refresh operation is a first type of refresh operation or a second type of refresh operation [fig.8], and wherein less than all of the plurality of memory' dies perform the first type of refresh operation at the same time [each of CS0-CS3 corresponds to a respective REF timing, fig. 9].


Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of

  elements in the claim) the following:
-with respect to claim 4, a first number of word lines are refreshed as part of the auto-refresh operation, wherein a second number of word lines are refreshed as part, of the targeted refresh operation, and wherein the first number is greater than the second number.
-with respect to claim 5, responsive to the refresh signal, up to a maximum number of the plurality of memory' dies perform a refresh operation, and wherein when the maximum number of the plurality of memory dies performs the refresh operation at least one of the maximum number of the plurality of memory dies does not perform an auto-refresh operation.
-with respect to claim 9, refreshing the first number of word lines is associated with an auto-refresh operation and refreshing the second number of word lines is associated with a targeted refresh operation.
-with respect to claim 11, responsive to a second activation of the refresh signal the first memory die is configured to refresh the second number of word lines of the first memory array and the second memory'' die is configured to refresh the first number of word lines of the second memory array.
-with respect to claim 12, the first memory die is configured to provide activations of a first refresh pump signal responsive to the activation of the refresh signal, and configured to perform a refresh operation responsive to each activation of the first refresh pump signal, wherein the second memory die is configured to provide activations of a second refresh pump signal responsive to the activation of the refresh signal, and configured to perform a refresh operation responsive to each activation of the second refresh pump signal, and wherein the first memory die refreshes the first number of word lines responsive to a first activation of the first refresh pump signal while the second memory die refreshes the second number of word lines responsive to a first activation of the second refresh pump signal.
-with respect to claim 16, performing the first type of refresh operation draws a first amount of current, and performing the second type of refresh operations draws a second amount of current, wherein the second amount of current is less than the first amount of current.
-with respect to claim 17, performing, with at least one of the plurality of memory dies, the second type of refresh operation responsive to the refresh signal.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        March 20, 2021